Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to because of the content is not proper. Correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
	Claim 13 objected to because of the following informalities: 
In claim 13, line 9, “medical device (S)” where (S) should be crossed out.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al (US PG-PUB No. 20170312530 A1).
Regarding claim 1, Schilling et al teaches: A device comprising:  a first communication interface for communicating with the device; a second communication interface for communicating with the device; a programmable electronic chip; and a non-transitory storage medium storing instruction readable and executable by the programmable electronic chip (paragraph [0006]: an IMD (Implantable Medical Device) is provided. The IMD includes a memory that stores executable components, a processor that executes the executable components (instructions) stored in the memory. The executable components include at least a communication component configured to facilitate telemetry communication between the implantable device and one or more external devices using a first telemetry communication protocol and a second telemetry communication protocol to communicate data associated with at least one of the sensed physiological data or the therapy, and a communication mode management component configured to control operation of the implantable device in different communication modes. The communication modes also include a first advertising mode configured to facilitate establishment of a first type of telemetry communication session (first communication interface) between the implantable device and the one or more external devices using the first telemetry communication protocol, and a second advertising mode configured to facilitate establishment of a second type of telemetry communication session (second communication interface) between the implantable device and the one or more external devices using the first telemetry communication protocol) to operate a medical function, and to perform a communication method including: initially configuring the second communication interface via the first communication interface and then switching a lock status of the device to a locked state (paragraph [0006]: a disabled mode (locked state) configured to prevent telemetry communication between the implantable device and the one or more external devices according to the first telemetry communication protocol and enable telemetry communication between the implantable device and the one or more external devices according to the second telemetry communication protocol.); and after the initial configuration of the second communication interface: controlling, via the second communication interface, the lock status of the device; receiving, via the first communication interface, an action request relating to the second communication interface or to the medical function; and executing the action request conditional upon the lock status controlled via the second communication interface being in an unlocked state (paragraph [0008] the communication mode management component can be configured to transition operation of the implantable device from the disabled mode (locked state) or the first advertising mode to the second advertising mode (unlocked state) based on reception, by the communication component, of a clinician session request according to the second telemetry communication protocol from a clinician device of the one or more external devices, wherein the clinician session request includes a request to establish a second type of telemetry communication session with the implantable device using the first telemetry communication protocol).  
Regarding claim 2, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches wherein: the first communication interface comprises a first radio operating in accord with a first wireless protocol; and the second communication interface comprises a second radio operating in accord with a second wireless protocol (paragraph [0006]: The executable components include at least a communication component configured to facilitate telemetry communication between the implantable device and one or more external devices (imply first/second interface) using a first telemetry communication protocol and a second telemetry communication protocol (operated by first/second radio)).
Regarding claim 3, Schilling et al teaches all of the features with respect to claim 2, as outlined above.
	Schilling et al further teaches wherein the first radio operates in accord with a Near-Field Communication protocol and the second radio operates with a Bluetooth protocol (Paragraph [0038] In various embodiments, the implantable device 104, the external monitoring device 116, and/or the external clinician device 120 can communicate using commercially available RF based communication protocols (operated by the second radio) and technologies. By way of example, but not limitation, the communication protocols can include, but are not limited to, BLUETOOTH®, BLUETOOTH® low energy (BLE), near field communication (NFC), Wireless Fidelity (Wi-Fi) protocol, ZIGBEE®, RF4CE, WirelessHART, 6LoWPAN, Z-Wave, ANT, and the like. Paragraph [0039]: The implantable device 104, the external monitoring device 116 and/or the external clinician device 120 can communicate using commercially available and/or proprietary communication protocols and technologies that involve non-RF-based wireless communication technologies (operated by the first radio). This type of telemetry is referred to as inductive telemetry or near-field telemetry).  
Regarding claim 4, Schilling et al teaches all of the features with respect to claim 2, as outlined above.
	Schilling et al further teaches wherein the first radio and the second radio  are two different virtual radios sharing the same physical radio transceiver hardware (paragraph [0107]:The different amounts of battery draw associated with these different communication modes are attributed to activation of different types of telemetry hardware circuitry components of the implantable device (e.g., RF components and induction components), and different amounts of activation of the respective telemetry hardware circuitry components (e.g., different duty cycles for receiver and transmitter activation)).  
Regarding claim 5, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches wherein: one of the first and second communication interfaces comprises a radio; and the other of the first and second communication interfaces comprises a wired communication interface (paragraph [0070]: In one or more embodiments, programming of the implantable device to either an external monitoring enabled or an external monitoring disabled mode can be performed via an external clinician device (e.g., external clinician device 120) using a wired or wireless telemetry communication protocol).  
Regarding claim 6, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches wherein the communication method further includes, after the initial configuration of the second communication interface and upon the second communication interface changing the lock status of the device to locked, one of the following actions: a) deactivating the first communication interface; b) activating a firewall blocking incoming messages on first communication interface; or c) ignoring any incoming action request messages on first communication interface (paragraph [0059]: the disabled mode 201 can be an operational mode of the implantable device wherein RF-based telemetry communication of the implantable device is disabled (locked) or prevented via deactivation of an RF transmitter/receiver or transceiver of the implantable device).
Regarding claim 7, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches wherein the medical function comprises operating a sensor or actuator (Paragraph [0131]: The implantable device circuitry 616 can facilitate various operations of the implantable device, including medical related operations e.g., sensing electrical signals of the heart).  
Regarding claim 9, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches the device comprising a vital sign sensor wherein the vital sign sensor further comprises sensor hardware and the medical function includes operating the sensor hardware to acquire vital sign data (paragraph [0131]: The implantable device circuitry 616 can facilitate various operations of the implantable device, including but not limited to, medical related operations (e.g., sensing electrical signals of the heart (vital sign sensor), dispensing a drug, etc.), and telemetry communication mode operations of the implantable device (e.g., RF telemetry and non-RF telemetry such as induction)).  
Regarding claim 10, Schilling et al teaches all of the features with respect to claim 6, as outlined above.
	Schilling et al further teaches a configuration device configured to transmit a security credential relating to the second communication interface over the first communication interface when the lock status of the device is unlocked, the device using this credential in the initial configuration to set up a secure communication channel over the second communication interface (paragraph [0085] the time sensitive authorization information includes a dynamically generated unique session identifier including random numbers (e.g., a universal unique identifier (UUID) or the like). The time sensitive authorization information can also include one or more dynamically generated unique session keys (e.g., an advanced encryption standard (AES) key or the like) (security credential). The one or more unique session keys can be employed by the implantable device and the external clinician device to encrypt and decrypt information communicated between the respective devices during the clinician session. The implantable device can be configured to generate the unique time sensitive authorization information (e.g., the unique session identifier and the one or more session keys) in response to reception of the clinician session initiation request).  
Regarding claim 11, Schilling et al teaches all of the features with respect to claim 6, as outlined above.
	Schilling et al further teaches a configuration device configured to, after the initial configuration of the second communication interface, transmit via the first communication interface the action request and to control, via the second communication interface, the lock status of the device (paragraph [0015] a system is disclosed that includes a first external device (configuration device) configured to perform telemetry communication session with other devices, and an implantable device. The implantable device is configured to: operate in a first advertising mode that includes facilitating establishment of a first type of telemetry communication session between the implantable device and the first external device or a second external device using a first telemetry communication protocol; and operate in a second advertising mode that includes facilitating establishment of a second type of telemetry communication session between the implantable device and the first external device using the first telemetry communication protocol, wherein the implantable device is configured to operate in the second advertising mode based on reception of a clinician session initiation request from the first device via a second telemetry communication protocol).
Regarding claim 12, Schilling et al teaches all of the features with respect to claim 10, as outlined above.
	Schilling et al further teaches a host device cooperating with the configuration device after the initial configuration of the second communication interface to control, via the second communication interface, the lock status of the device (paragraph [0103]: In one or more implantations, these authorized external devices can receive the authorization information (e.g., secret keys, unique identifiers, etc.) for establishment of a trusted relationship with the implantable device from a trusted server device (host device) or system associated with managing and ensuring telemetry security of various patients' implanted devices).
Regarding claim 13, Schilling et al teaches a method performed in conjunction with a medical device that includes a first communication interface and a second communication interface,  the method comprising: performing a medical function using the medical device; controlling, via the second communication interface of the medical device, a lock status of the medical device (paragraph [0010]: The method includes facilitating, by an implantable medical device including a processor, telemetry communication between the implantable medical device (first interface) and one or more external devices (second interface) using a radio frequency telemetry communication protocol and a non-radio frequency telemetry communication protocol, and controlling, by the implantable medical device, operation of the implantable medical device in different communication modes (lock status));  receiving, via the first communication interface of the medical device, an action request relating to the second communication interface or to the medical function; and executing the action request using the medical device (S) conditional upon the lock status of the medical device being in an unlocked state (paragraph [0011]: The controlling can further include, operating, by the implantable medical device, in the disabled mode, or operating, by the implantable medical device, in the first advertising mode, and transitioning, by the implantable medical device, from the operating in the disabled mode or the operating in the first advertising mode to operating in the second advertising mode based on reception, by the implantable medical device, of a clinician session request according to the non-radio frequency telemetry communication protocol from a clinician device of the one or more external devices, wherein the clinician session request includes a request to establish a second type of telemetry communication session with the implantable medical device using the first telemetry communication protocol).  
Regarding claim 14, Schilling et al teaches all of the features with respect to claim 13, as outlined above.
	Schilling et al further teaches upon the controlling of the lock status of the medical device changing the lock status to locked, one of the following: a) deactivating the first communication interface of the medical device; b) activating a firewall blocking incoming messages on first communication interface of the medical device; or c) ignoring any incoming action request messages received on first communication interface of the medical device (paragraph [0012] In another implementation, the method includes transitioning, by the implantable medical device, from the operating in the second advertising mode (unlocked) to the operating in the disabled mode (locked) based on failure of the implantable medical device and the clinician device to establish the second type of telemetry communication session within a defined time period, and a determination that usage of the first telemetry communication protocol by the implantable device is undesirable or unsafe based on a defined context of the implantable device. For example, the implantable device can determine that usage of the first telemetry communication protocol by the implantable device is undesirable or unsafe based on at least one of: no detection of implantation of the implantable medical device into a body, enablement of a magnetic imaging mode of the implantable medical device, or disablement of a remote monitoring functionality of the implantable medical device).  
Regarding claim 15, Schilling et al teaches all of the features with respect to claim 13, as outlined above.
	Schilling et al further teaches wherein the controlling of the lock status of the medical device includes: changing the lock status from locked to unlocked in response to an unlock message received via the second communication interface (paragraph [0011]: The controlling can further include, operating, by the implantable medical device, in the disabled mode, or operating, by the implantable medical device, in the first advertising mode, and transitioning, by the implantable medical device, from the operating in the disabled mode (locked) or the operating in the first advertising mode to operating in the second advertising mode (unlocked) based on reception, by the implantable medical device, of a clinician session request according to the non-radio frequency telemetry communication protocol from a clinician device of the one or more external devices, wherein the clinician session request includes a request to establish a second type of telemetry communication session with the implantable medical device using the first telemetry communication protocol).  
Regarding claim 16, Schilling et al teaches all of the features with respect to claim 15, as outlined above.
	Schilling et al further teaches responsive to receiving the action request via the first communication interface of the medical device, issuing a confirmation request message via the second communication interface of the medical device, wherein the unlock message is received via the second communication interface of the medical device in response to the issuance of the confirmation request message (paragraph [0014]  the operations can further include: generating clinician session authorization information (confirmation request message) based on the receiving the clinician session initiation request, wherein the authorization information includes a unique session identifier and at least one unique session key; and employing the authorization information to facilitate establishment of a clinician telemetry session with the clinician device).  
Regarding claim 17, Schilling et al teaches all of the features with respect to claim 15, as outlined above.
	Schilling et al further teaches wherein: the action request is received via the first communication interface of the medical device from a configuration device; and the unlock message is received via the second communication interface of the medical device from the configuration device (paragraph [0015] a system is disclosed that includes a first external device (configuration device) configured to perform telemetry communication session with other devices, and an implantable device. The implantable device is configured to: operate in a first advertising mode that includes facilitating establishment of a first type of telemetry communication session between the implantable device and the first external device or a second external device using a first telemetry communication protocol; and operate in a second advertising mode that includes facilitating establishment of a second type of telemetry communication session between the implantable device and the first external device using the first telemetry communication protocol, wherein the implantable device is configured to operate in the second advertising mode based on reception of a clinician session initiation request from the first device via a second telemetry communication protocol).  
Regarding claim 18, Schilling et al teaches all of the features with respect to claim 15, as outlined above.
	Schilling et al further teaches storing information about a configuration device at a host device; wherein the action request is received via the first communication interface of the medical device from the configuration device, and wherein the unlock message is received via the second communication interface of the medical device from the host device (paragraph [0103]: In one or more implantations, these authorized external devices can receive the authorization information (e.g., secret keys, unique identifiers, etc.) for establishment of a trusted relationship with the implantable device from a trusted server device (host device) or system associated with managing and ensuring telemetry security of various patients' implanted devices.).
Regarding claim 19, Schilling et al teaches a non-transitory storage medium storing instructions readable and executable by a medical device having a first communication interface and a second communication interface to perform a method comprising: performing a medical function using the medical device (paragraph [0013] a non-transitory computer readable medium is provided that includes computer executable instructions that, in response to execution, cause an implantable device including at least one processor to perform various operations); changing a lock status of the medical device from locked to unlocked in response to an unlock message received via the second communication interface; receiving, via the first communication interface of the medical device, an action request relating to the medical function; and executing the action request using the medical device conditional upon the lock status of the medical device being in an unlocked state (paragraph [0013]: The operations further include receiving a clinician session initiation request from a clinician device via an induction telemetry protocol while operating in the disabled mode or the first advertising mode, the clinician session initiation request including an identifier for the clinician device, and transitioning to operating from the disabled mode (locked) or the first advertising mode to operating in a second advertising mode (unlocked) based on the receiving the clinician session initiation request, which includes transmitting second advertisement data packets according to the radio frequency telemetry protocol at a second rate).
Regarding claim 20, Schilling et al teaches all of the features with respect to claim 19, as outlined above.
	Schilling et al further teaches wherein the method further comprises: responsive to receiving the action request via the first communication interface of the medical device, issuing a confirmation request message via the second communication interface of the medical device, wherein the unlock message is received via the second communication interface of the medical device in response to the issuance of the confirmation request message (paragraph [0014]  the operations can further include: generating clinician session authorization information (confirmation request message) based on the receiving the clinician session initiation request, wherein the authorization information includes a unique session identifier and at least one unique session key; and employing the authorization information to facilitate establishment of a clinician telemetry session with the clinician device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C 103 as being unpatentable over Schilling et al (US PG-PUB No. 20170312530 A1) in view of Newman (US PG-PUB No. 20090099866 A1).
Regarding claim 8, Schilling et al teaches all of the features with respect to claim 1, as outlined above.
	Schilling et al further teaches a medical device such as insulin pump (paragraph [0033]: the implantable device 104 can include a medical device that can be implanted within the body or employed outside of the body to apply a medical drug or therapy to the body, such as an insulin pump). Schilling et al does not teach, but Newman teaches wherein the infusion pump further comprises pump hardware and a flow sensor and the medical function includes measuring intravenous fluid flow using the flow sensor and operating the pump hardware to control the IV fluid flow based on flow feedback from the measured IV fluid flow (paragraph [0069]: Active medical devices include medical infusion pumps for delivery of fluidic therapies, or other therapy-providing equipment. Paragraph [0120]: if a medical infusion pump is associated with that patient, the determination module 606 concludes that the pump (pump hardware) is capable of delivering a pain management therapy and calculates appropriate pump parameters for delivery of the appropriate therapy to the patient). Schilling et al and Newman are both considered to be analogous to the claimed invention because they are in the same field of facilitating management of operation of a medical device. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Schilling et al with adding infusion pumps as an exemplary medical device disclosed by Newman. One of ordinary skill in the art would have been motivated to make these modifications in order to assist in administering a therapy to a patient as suggested by Newman (paragraph [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ziegler et al (US 20180011988 A1) discloses application unlock using a connected physical device and transfer of data therebetween. 
Robinson et al (US 20160337863 A1) discloses method for performing device security corrective actions based on loss of proximity to another device. 
KAMEN et al (US 20150011970 A1) discloses device, method and system for wireless control of medical device.
Brown et al (US Patent No. 9059984 B2) discloses authenticating an auxiliary device from a portable electronic device.
Woods et al (US PG-PUB No. 20140304773 A1) discloses system, devices, components and methods for communicating with an IMD using a portable electronic device and a mobile computing device.
Hill et al (US PG-PUB No. 20110009724 A1) discloses providing contextually relevant advertisements and e-commerce features in a personal medical device system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE M DAY whose telephone number is (571)272-0067. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.D./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499